
	
		II
		112th CONGRESS
		2d Session
		S. 3046
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  injection-molded ABS or PP cases or containers to be used for electronic
		  drawing toys or electronic games.
	
	
		1.Certain injection-molded ABS
			 or PP cases or containers to be used for electronic drawing toys or electronic
			 games
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Cases or containers (provided for in subheading 4202.99.90),
						made of injection molded ABS (acrylonitrile butadiene styrene) or PP
						(polypropylene), specially shaped or fitted for, and with labeling, logo or
						other descriptive information on the exterior of the case or container
						indicating its intention to be used for electronic drawing toys or electronic
						games of heading 9503 or 9504FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
